Citation Nr: 0711582	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  02-03 251	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to an increased evaluation for a recurrent 
left inguinal hernia, currently evaluated as 30 percent 
disabling.  

2.	Entitlement to an increased evaluation for a left 
varicocelectomy, currently evaluated as zero percent 
disabling.  

3.	Entitlement to an increased evaluation for ilioinguinal 
nerve entrapment by scar tissue, currently evaluated as 10 
percent disabling.  

4.	Entitlement to an earlier effective date for service 
connection for ilioinguinal nerve entrapment by scar tissue.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1950 to August 
1952.             

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The Board remanded this matter for further 
development in June 2003.       

The issues of increased evaluation for ilioinguinal nerve 
entrapment by scar tissue, and for earlier effective date for 
service connection for ilioinguinal nerve entrapment by scar 
tissue are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The veteran does not currently have a large recurrent 
inguinal hernia.  

2.	The veteran does not have complete atrophy of two testes 
and has no masses in his scrotum.  


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 30 percent, for the 
veteran's service-connected recurrent left inguinal hernia, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7338 (2006).

2.	The criteria for a compensable rating, for the veteran's 
service-connected left varicocelectomy, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115b, 
Diagnostic Code 7599-7523 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased ratings for inguinal hernia 
and varicocele disorders.  In the interest of clarity, the 
Board will initially discuss whether these claims have been 
properly developed for appellate purposes.  The Board will 
then address the merits of the claims, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from the RO dated in June 2003 and January 2004.  38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159.  The RO informed the veteran of 
the evidence needed to substantiate his claim.  The RO 
requested from the veteran relevant evidence, or information 
regarding evidence pertaining to the appeal which the RO 
should obtain for the veteran (the Board also finds that the 
veteran was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claims).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (veteran should be notified 
that he should submit any pertinent evidence in his 
possession).  And the letters advised the veteran of the 
respective duties of the VA and of the veteran in obtaining 
evidence needed to substantiate his claims.  

The Board notes two deficiencies with VCAA notification, 
however.  The RO provided notification to the veteran after 
the initial adjudication of his claims in September 2001.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(VCAA notice must be provided to a claimant before the 
initial unfavorable RO decision).  And, the RO did not 
provide the veteran with information regarding effective 
dates for the award of benefits.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Nevertheless, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision here.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328.  VA readjudicated the veteran's 
claims - in an August 2003 Supplemental Statement of the Case 
- following the June 2003 VCAA letter.  This readjudication 
complies with the remedial actions outlined in Mayfield.  See 
Mayfield, 444 F.3d 1328.  And the Board finds no prejudice 
from the fact that the RO did not provide the veteran with 
information regarding effective dates.  As will be noted 
below, the veteran's claims will be denied - no effective 
dates will be assigned therefore.    

In sum, the Board finds that VA satisfied VCAA notification 
requirements here, despite the timing and content of the 
letters from VA.        

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A.  The Board finds that the VCAA's 
requirement to assist the veteran has also been met here.  VA 
obtained medical records relevant to this appeal.  And VA 
provided the veteran with compensation examinations.  

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claims for Increased Rating

The veteran has been service connected for an inguinal hernia 
disorder since January 1965.  This disorder has been rated as 
30 percent disabling since February 1984.  He has been 
service connected for a varicocele disorder since March 1953, 
which has been rated as noncompensable since then  The 
veteran now claims entitlement to increased ratings for these 
disorders.  The RO denied these claims in the September 2001 
rating decision currently on appeal.  For the reasons set 
forth below, the Board agrees with this decision, and finds 
increased ratings unwarranted here.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).

In this matter, the RO service connected the veteran's 
inguinal hernia disorder under Diagnostic Code (DC) 7338 of 
38 C.F.R. § 4.114, and service connected the varicocele 
disorder under DC 7599-7523 of 38 C.F.R. § 4.115b.  The Board 
will address separately below the criteria pertaining to each 
of these DCs, and whether the facts in this matter warrant 
increased ratings vis a vis these criteria.      

	Inguinal Hernia 

Under DC 7338, disability ratings of 10, 30, and 60 percent 
are authorized.  As the veteran has already been assigned a 
30 percent rating, the Board will limit its analysis here to 
whether the criteria for a 60 percent rating is warranted.  A 
60 percent rating is authorized for a recurrent inguinal 
hernia where medical evidence indicates a large hernia, 
postoperative, not well supported under ordinary conditions 
and not readily reducible, when considered inoperable.  See 
38 C.F.R. § 4.114, DC 7338.  Based on the medical evidence of 
record, the Board finds that these criteria are not 
approximated here.  See 38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§ 3.102.  

The medical evidence of record consists of private and VA 
treatment records, of VA compensation examination reports 
dated in June 2001, March 2003, and September 2004, and of 
private and VA CAT scan evidence dated in September 2003 and 
August 2006, respectively.  This evidence is divided on the 
issue of whether the veteran has a recurrent left inguinal 
hernia.  But it clearly shows that, even if the veteran has a 
recurrent hernia, it is not a large hernia (evidence of which 
is necessary to warrant a 60 percent rating here).  See 
38 C.F.R. § 4.114, DC 7338.    

Evidence supporting the veteran's claim to a recurrent hernia 
is found in October 2000 private treatment records indicating 
left groin hernia that was reducible and slightly tender, and 
no right groin hernia.  This examiner noted the veteran's 
complaints of symptoms when sneezing or straining himself, 
and that there had been no change in the veteran's bowel or 
bladder habits.  The June 2001 VA compensation examination 
report noted a left inguinal bulge with coughing/moderately 
tender to palpation.  Private medical records indicate that 
the veteran underwent CAT scan of his lower left quadrant in 
September 2003.  The report indicated extensive fat in the 
inguinal ring on the left side.  The examiner stated that he 
could not rule out an inguinal hernia with some mesentery.  
He found no evidence of bowel in the inguinal ring.  His 
impression was enlarged inguinal ring with fat in it, with 
possible herniation of some mesentery into an inguinal 
hernia.  In an October 2003 private medical report another 
physician stated as an impression, recurrent left inguinal 
pain, presumably due to chronic hernia.  The examiner stated 
that the veteran did not have an acute abdomen, and did not 
show objective evidence of incarceration or strangulation.  
And an August 2006 VA CAT scan supported the veteran's claim 
to a recurrent hernia as well.  The impression in the report 
was a small fatty left inguinal hernia with surrounding 
inflammatory changes which may be related to the hernia or to 
possible epididymitis.  

But other competent evidence indicates that the veteran has 
not had a recurrent hernia during the pendency of his appeal.  
The March 2003 VA compensation examination report noted that 
the veteran has not had any gross bulge in his groin and has 
not had any trouble with masses in his scrotum.  The examiner 
noted a well-developed but tender left testicle, a smaller 
but less tender right testicle.  The examiner noted that he 
could not palpate any bulging mass while the veteran coughed 
and strained.  The examiner evaluated the veteran lying down 
and, though he found a great deal of induration and thickness 
of the tissues in the left groin, he could not palpate any 
bulges on the left side.  The examiner therefore found the 
veteran without a recurrent hernia.  He concluded that the 
veteran's pain was due to scar tissue and nerve entrapment  
that resulted from his previous hernia and varicocele 
surgeries.  He stated that the veteran would need to cope 
with his symptoms, and stated that additional surgery would 
only exacerbate his pain.  Here therefore advised against any 
additional left groin surgery.  In closing, he found no 
recurring hernia or varicocele.  In a July 2003 addendum to 
his report, the March 2003 VA examiner stated that he 
reviewed the veteran's claims file, and found his March 2003 
findings to be accurate.  

The September 2004 VA compensation examination report 
likewise found no evidence of an inguinal hernia.  On 
examination, the examiner noted the veteran's slightly bent 
or stooped manner and his antalgic gait arising from his left 
groin pain.  The examiner found each testicle palpable but 
exquisitely tender.  Due to the tenderness in the inguinal 
and testicle areas, the examiner found a usual examination 
impossible of these areas.  The examiner noted that the 
veteran did not want to strain to elicit a recurrent hernia.  
The examiner also stated that he does not believe that the 
veteran currently has a recurrent hernia.  

Based on this evidence, the Board finds the evidence in 
equipoise on the issue of whether the veteran has a recurrent 
hernia - which is necessary for the assignment of a 60 
percent evaluation under DC 7338.  On the one hand, CAT scan 
evidence indicated the presence of a hernia.  But, on the 
other hand, a VA compensation examiner, who was tasked with 
specifically addressing whether the veteran had a hernia, 
found on two separate examinations the presence of no hernia.  
The Board finds that this evidence is credible.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995)); Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994).  As such, the Board finds this an 
appropriate matter in which to invoke VA's doctrine of 
reasonable doubt, and find that the veteran does have a 
recurrent hernia.  See 38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§ 3.102.  Cf. Alemany v. Brown, 9 Vet. App. 518 (1996).  

Nevertheless, the Board finds a 60 percent rating unwarranted 
here.  The evidence clearly shows that the veteran - even if 
he has a recurrent hernia - has only a small reducible 
hernia, and not the large hernia necessary to warrant a 60 
percent rating.  This is demonstrated in the September 2003 
private CAT scan, which indicated only a possible hernia, and 
the August 2006 VA CAT scan which found a small fatty hernia.  
As such, a rating in excess of 30 percent is unwarranted for 
the service-connected left inguinal hernia.  

	Varicocele Disorder

The RO rated the veteran's varicocele disorder under DCs 
7599-7523 of 38 C.F.R. § 4.115b.  Diagnostic Code 7599 is 
used to identify disabilities that are not specifically 
listed in the schedule, but are rated by analogy to similar 
disabilities under the schedule.  See 38 C.F.R. §§ 4.20, 
4.27.  As the veteran's varicocele disorder is not listed in 
the schedule, the RO relied on criteria under DC 7523, which 
addresses disorders of the testes.  See 38 C.F.R. § 4.115b 
(2006), DC 7523.  The only compensable rating authorized for 
DC 7523 is 20 percent, which is warranted for the complete 
atrophy of both testes.  A noncompensable rating is warranted 
for the atrophy of one testis.  

The evidence here clearly demonstrates that an increase to 20 
percent is not warranted.  The medical evidence shows that, 
though the veteran has tenderness in his testicles, he 
nevertheless has both.  The June 2001 VA compensation 
examiner noted small bilateral testicles, the left being 
moderately tender to palpation without apparent mass.  The 
March 2003 VA compensation examiner noted that the veteran 
has not had any gross bulge in his groin and has not had any 
trouble with masses in his scrotum.  The examiner noted a 
well-developed but tender left testicle and a smaller but 
less tender right testicle.  And the September 2004 VA 
compensation examiner found two tender testicles.  Based on 
this evidence, the Board finds that the record preponderates 
against the veteran's claim under DC 7523.  See Alemany, 
supra.  

The Board also finds unwarranted here an increase based on an 
extraschedular basis.  38 C.F.R. § 3.321(b)(1) (2006).  The 
Ratings Schedule accounts for the veteran's complaints.  And 
there is no medical evidence of record that either of the 
veteran's disabilities causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitates any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  38 C.F.R. § 
3.321(b)(1) (2006).  Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

1.	An increased evaluation, for the veteran's service-
connected recurrent left inguinal hernia, is denied.  

2.	A compensable evaluation, for the veteran's service-
connected residuals of a left varicocelectomy, is denied.  


REMAND

The record indicates that the veteran has not received a VCAA 
notification letter for his increased rating claim for 
ilioinguinal nerve entrapment by scar tissue, and for his 
earlier effective date claim for service connection for 
ilioinguinal nerve entrapment by scar tissue.  
 
Accordingly, the case is REMANDED for the following action:

The claims file must be reviewed to 
ensure that any notification action 
required by the VCAA, and its 
implementing regulations, court 
decisions, and VA directives is 
completed, to at least include a VCAA 
notification letter.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
	John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


